Citation Nr: 0113824	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  97-33 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral otitis 
media, status post myringotomy, post-operative status left 
mastoid tympanoplasty with resection of cholesteatoma, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1973 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied a 
compensable rating for bilateral hearing loss and a rating in 
excess of 10 percent for bilateral otitis media.  The 
appellant failed to report for his scheduled Travel Board 
hearing on January 22, 2001.  He has not provided good cause 
for his failure to appear or requested a new hearing.  As 
such, the Board will proceed with his appeal as if his 
request for a hearing has been withdrawn.  38 C.F.R. 
§ 20.702(d) (2000).  

The Board notes that, in a VA Form 21-4138 filing received in 
June 1992, the appellant appears to have filed a claim for 
service connection for a nervous condition as secondary to 
his service connected otitis media disability.  In a VA Form 
21-4138 filing received in August 1997, he also appears to 
have raised a claim for service connection for a skin 
disorder as secondary to his service connected otitis media 
disability.  Furthermore, he raised a claim for service 
connection for vertigo as secondary to his service connected 
otitis media disability in a VA Form 21-4138 filing received 
in October 1997.  These claims are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The appellant's service connected left ear otitis media, 
status post myringotomy, post-operative status left mastoid 
tympanoplasty with resection of cholesteatoma, is manifested 
by chronic suppurative otitis.

2.  The appellant's service connected right ear otitis media, 
status post myringotomy, is asymptomatic.

3.  The appellant's bilateral hearing loss disability is 
manifested by a puretone threshold average of 15 decibels in 
the right ear with speech recognition of 100 percent, and a 
puretone threshold average of 86.25 decibels in the left ear 
with speech recognition of 76 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral otitis media, status post myringotomy, post-
operative status left mastoid tympanoplasty with resection of 
cholesteatoma, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.87 Diagnostic Code 6200, 6206 
(1997); 38 C.F.R. Part 4, §§ 4.87 Diagnostic Code 6200 
(2000); 64 Fed. Reg. 25202 (May 11, 1999); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(codified at 38 U.S.C.A. §§ 5103A and 5107); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

2.  The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87 Diagnostic 
Code 6100 (1997); 38 C.F.R. Part 4, §§ 4.85, 4.86 Diagnostic 
Code 6100 (2000); 64 Fed. Reg. 25202 (May 11, 1999); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (codified at 38 U.S.C.A. §§ 5103A and 5107); Bernard v. 
Brown, 4 Vet. App. 384 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due process and duty to assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law imposes 
new duty to assist and notification requirements on the part 
of VA.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (codified 
at 38 U.S.C.A. §§ 5103A and 5107).  These new provisions are 
applicable to the claims on appeal.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
In this respect, the appellant has been given notice of the 
information, medical evidence and/or lay evidence necessary 
to substantiate his claims by virtue of a Statement of the 
Case (SOC) and a Supplemental Statement of the Case (SSOC).  
The RO has obtained all clinical records identified by him as 
pertinent to the claim, and has provided recent VA 
examinations.  As the record is complete, the Board finds 
that no reasonable possibility exists that any further 
assistance would aid in substantiating the claim.  Therefore, 
the Board finds no prejudice accrues to the appellant in 
proceeding with his claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Increased rating for left and right ear otitis media

The appellant contends that he is entitled to a rating in 
excess of 10 percent for his left and right ear otitis media.  
He complains of recurrent left ear infections manifested by 
pain and drainage.  He has not voiced complaint of right ear 
symptoms.  He further complains of additional symptoms, such 
as tinnitus, vertigo, mood disorder and skin changes, 
secondary to his bilateral otitis media.  

The Board notes that conditions such as labyrinthitis, 
tinnitus, facial nerve paralysis or bone loss of skull are to 
be separately evaluated from otitis media.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6200, Note (2000).  A comment section 
in the Federal Register indicates that conditions are 
considered within the "usual range of impairments that may 
develop" as a result of suppurative otitis media.  64 Fed. 
Reg. 25202, 25205 (May 11, 1999).  In September 1998, the RO 
granted service connection for tinnitus and assigned the 
maximum 10 percent rating.  In the Introduction, the Board 
has referred to the RO his other secondary service connection 
claims.  See 38 C.F.R. § 3.310 (2000) (service connection may 
be established on a secondary basis for a disability which is 
shown to be proximately due to, or the result of, a service 
connected disease or injury).  Accordingly, the Board will 
limit its discussion to the claim for an increased rating for 
left and right ear otitis media.

Briefly summarized, the appellant was treated for bilateral 
otitis media in service.  He underwent bilateral 
myringotomies in March 1976.  Post-service, he underwent left 
mastoid tympanoplasty and resection of cholesteatoma for 
chronic left ear otitis media in 1982.  In a rating decision 
dated in December 1982, the RO granted service connection for 
bilateral otitis media, status bilateral myringotomy, post-
operative status left mastoid tympanoplasty and resection of 
left cholesteatoma.  At that time, the RO assigned a combined 
10 percent rating.

The appellant filed his claim for an increased rating by 
means of a VA Form 21-4138 filing received in March 1997.  
Historically, his post-service clinical records reveal his 
treatment for recurrent left ear otitis media, but no 
treatment for right ear otitis.  In pertinent part, his VA 
clinical records beginning in July 1997 reveal his complaint 
of recurrent left ear ache, itching and clear white drainage.  
At that time, he had a granulation polyp on the left ear 
removed and biopsied.  His left ear examination was 
significant for erythema of the tympanic membrane with 
irritation and flaking of the ear lobe.  His right ear 
tympanic membrane was clear without discharge in the canal.  
He was given a diagnosis of ear irritation otitis media which 
was treated with Amoxicillin, Benadryl.

On VA examination in March 1998, the appellant complained of 
daily left ear pain which usually occurred in the morning or 
late at night.  The pain usually lasted three minutes in 
duration and resolved spontaneously.  He had no complaints 
referable to his right ear.  On examination, his left ear 
canal was enlarged.  His left tympanic membrane was visible 
and without perforations.  There was no cone of light and the 
only structure visible was the short process.  His right 
tympanic membrane and shape of canal were normal and all 
landmarks, such as cone of light, short process, and 
manubrium, were visible.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).  
See also 38 C.F.R. § 4.3 (2000).  The Board has considered 
all the evidence of record, but has reported only the most 
probative evidence regarding the current degree of impairment 
which consists of records generated in proximity to and since 
the claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The severity of a disease of the ear is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.87.  
Effective on June 10, 1999, the regulations pertaining to 
evaluations for diseases of the ear, to include otitis media, 
changed.  64 Fed. Reg. 25202 (May 11, 1999).  The Board is 
prohibited from applying the new regulations prior to the 
effective date, see 38 U.S.C.A. § 5110(g) (West 1991); VA 
O.G.C. Prec. 3-2000 (April 10, 2000), but must apply the most 
favorable version from and after the effective date of 
amendment.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The RO has considered the regulatory changes and the Board 
will do likewise.  As addressed below, the Board finds that 
neither the old or new regulatory criteria are more favorable 
in application to the appellant.

Under the regulations in effect prior to June 10, 1999, a 10 
percent rating was warranted for chronic otitis media under 
Diagnostic Code 6200 while the disease was in the suppurative 
process.  The condition of chronic mastoiditis under 
Diagnostic Code 6206 was to be rated for impairment of 
hearing and suppuration.  Essentially, the new regulations 
combined the previous criteria for evaluating for mastoiditis 
(Diagnostic Code 6206) with the criteria for suppurative 
otitis media (Diagnostic Code 6200) for clarification 
purposes.  The new criteria for Diagnostic Code 6200 also 
include consideration of cholesteatoma and aural polyps in 
the maximum 10 percent rating.  A comment section in the 
Federal Register indicates that chronic otitis media, 
mastoiditis and cholesteatoma are interrelated and commonly 
co-existing conditions with similar manifestations.  64 Fed. 
Reg. at 25205.

Based upon the above, the Board finds that the evidence of 
record preponderates against a rating in excess of 10 percent 
for bilateral otitis media, status post myringotomy, post-
operative status left mastoid tympanoplasty with resection of 
cholesteatoma.  Review of the record reveals that the RO has 
assigned the maximum 10 percent rating for recurrent otitis 
media of the left ear.  A separate 10 percent evaluation for 
the right ear is not warranted as the evidence clearly shows 
that the right ear has been asymptomatic without evidence of 
suppuration, cholesteatoma and/or aural polyps.  There is no 
doubt to be resolved.

III.  Increased rating for bilateral hearing loss

The appellant contends that he is entitled to a compensable 
rating for his service connected bilateral hearing loss.  His 
statements of record primarily reflect his complaint of an 
inability to hear and understand speech.  He often asks 
people to repeat answers, and complains that his VA 
prescribed hearing aids provide him no benefit.  

In a rating decision dated in December 1982, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable disability evaluation.  

The appellant filed his claim for an increased rating by 
means of a VA Form 21-4138 filing received in March 1997.  
Effective on June 10, 1999, the regulations pertaining to 
evaluations for hearing loss disability changed.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  In pertinent part, the new 
provisions reflect a change in terminology by referring to 
puretone threshold averages as opposed to average puretone 
decibel loss.  Additionally, a new provision was added to the 
schedular criteria which allows special consideration to 
cases of exceptional patterns of hearing impairment.  See 
38 C.F.R. § 4.86 (2000).  This provision, which applies to 
individuals with puretone thresholds of 55 decibels or more 
in each of the specified frequencies (1000, 2000, 3000 and 
4000 hertz) or with a puretone threshold of 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000 hertz, is 
not applicable to the case at hand.  The Board is prohibited 
from applying the new regulations prior to the effective 
date, see 38 U.S.C.A. § 5110(g) (West 1991); VA O.G.C. Prec. 
3-2000 (April 10, 2000), but must apply the most favorable 
version from and after the effective date of amendment.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As the 
regulatory changes have no substantive effect on the facts of 
this case, the Board finds that neither version is more 
favorable to the appellant in application.

Under both the old and new criteria, the basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages, referred to as 
average puretone decibel loss prior to June 1999, within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(1997 & 2000).  See generally 52 Fed. Reg. 44117-44122 (Nov. 
18, 1987) and 52 Fed. Reg. 46439 (Dec. 7, 1987).  Puretone 
threshold averages are derived by dividing the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland 
CNC test scores are given a numeric designation which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  See Tables VI and VII in 
38 C.F.R. §§ 4.87 (1997) and 4.85 (2000).  Under these 
criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The most recent VA audiology examination, dated in December 
1999, reveals right ear hearing loss manifested by pure tone 
thresholds of 10, 20, 10 and 20 decibels at 1000, 2000, 3000 
and 4000 Hertz, respectively.  His left ear hearing loss is 
manifested by pure tone thresholds of 40, 85, 110+ and 110+ 
decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  
He has speech recognition of 100 percent in the right ear and 
76 percent in the left ear.  His March 1998 VA audiology 
examination report disclosed:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
0
10
LEFT
40
60
50
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 60 in the left ear.

Based upon the above, the Board finds that the evidence of 
record preponderates against a compensable rating for 
bilateral hearing loss disability.  The appellant currently 
manifests a right ear puretone threshold average of 15 
decibels with speech recognition of 100 percent.  This 
corresponds to a numeric designation of "I" under both 
criteria.  Table VI in 38 C.F.R. § 4.87 (1997) and § 4.85 
(2000).  He has a left ear puretone threshold average of 
86.25 decibels with speech recognition of 76 percent.  This 
also corresponds to a numeric designation of "V" under both 
criteria.  Id.  Even when we accept the Maryland CNC score of 
60 on the left, the result remains a non-compensable level of 
disability.  These combined numeric designations result in a 
rating of 0 percent under Diagnostic Code 6100.  Table VII in 
38 C.F.R. § 4.87 (1997) and § 4.85 (2000).  There is no 
certification in this case of language difficulties or 
inconsistent speech audiometry scores so as to allow 
consideration of the numeric designations contained in Table 
VIa.  See 38 C.F.R. § 4.87 (1997); 38 C.F.R. § 4.85 and 4.86 
(2000).  There is no doubt to be resolved in the appellant's 
favor.

In adjudicating this claim, the Board recognizes the 
appellant's complaint of an inability to hear and understand 
speech even with use of hearing aids.  His complaints 
regarding the existence of a hearing loss disability are 
credible.  However, the audiometric testing is the most 
probative evidence of record regarding the severity and 
extent of his hearing loss disability.  See Lendenmann, 3 
Vet. App. at 349.  Additionally, the Board notes that VA 
examinations are conducted without use of hearing aids and 
the schedular rating makes proper allowance for the 
improvement in hearing due to hearing aids.  See 38 C.F.R. 
§ 4.86 (1999) and 38 C.F.R. § 4.85(a) (2000).

Finally, the Board does not find that the appellant's 
bilateral otitis media and hearing loss disability presents 
such an unusual or exceptional disability picture as to 
require referral of the claim by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  In this respect, 
38 C.F.R. § 3.321(b)(1) provides that an extraschedular 
evaluation may be assigned for an exceptional or unusual 
disability picture, with such related factors as marked 
inference with employment or frequent periods of 
hospitalization, which results in an impractical application 
of the regular schedular standards.  In this case, the 
appellant has not been frequently hospitalized for either 
disability.  Additionally, there is no showing that his 
bilateral otitis media and hearing loss disability, either 
singly or combined, markedly interferes with his employment.  
As such, the Board finds no basis for further action on this 
question.  VA O.G.C. Prec. 6-96 (Aug. 16, 1996).

ORDER

An increased rating for bilateral otitis media, status post 
myringotomy, post-operative status left mastoid tympanoplasty 
with resection of cholesteatoma is denied.  An increased 
rating for bilateral hearing loss is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

